Case 1:13-cr-20272-TLL-PTM ECF No. 77, PageID.333 Filed 02/02/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                             Case No. 13-20272
                                                              Honorable Thomas L. Ludington
v.

EUGENE H. IVES,

                  Defendant.
________________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                         WITHOUT PREJUDICE
        On May 21, 2013, Defendant Eugene Ives was charged with attempting to transfer obscene

material to a minor, two counts of sexual abuse of a minor, and two counts of abusive sexual

contact with a minor. ECF No. 4. On April 17, 2014 Defendant pled guilty to one count of sexual

abuse of a minor and the remaining charges were dismissed. ECF No. 36. On August 26, 2014

Defendant was sentenced to 180 months in prison and five years of supervised release. ECF No.

42. He is currently incarcerated at FCI Elkton.

        On November 24, 2015, he filed a motion to vacate his sentence under 28 U.S.C. § 2255.

ECF No. 44. His motion was denied on August 1, 2016. ECF No. 61. Subsequently, Defendant

filed multiple motions and letters. On January 24, 2017 Defendant filed a motion to dismiss the

indictment for lack of jurisdiction, which was promptly denied. ECF Nos. 63, 64. On August 8,

2019 and October 10, 2019, Defendant submitted letters that were filed on the docket. ECF Nos.

72, 73. On December 17, 2019 Defendant filed a motion, styled as a letter, seeking “a second

chance, reduction on my fifteen years.” ECF No. 74 at PageID.324. His motion was denied because

he failed to identify a legal basis for his request. ECF No. 75.
    Case 1:13-cr-20272-TLL-PTM ECF No. 77, PageID.334 Filed 02/02/21 Page 2 of 3




         On January 8, 2021, Samantha Gipson filed a motion on the docket in Defendant’s case.

ECF No. 76. She states,

         Eugene Ives Jr case number 13-20272 and I would like to make a motion to get him
         release from Ohio prison. I am his (P.O.A.) Power of Attorney
         Any questions please call me at 989-533-8894.

Id. at PageID.329. She includes a copy of a power of attorney agreement from September 2020

that authorizes her to execute financial and real and personal property transactions on behalf of

Defendant. Id. at PageID.330. In addition, Ms. Gipson includes one page of Defendant’s medical

records regarding a rapid COVID-19 test. Id. at PageID.331.

         Ms. Gipson does not provide evidence identifying why she has standing to bring a motion

on Defendant’s behalf. Additionally, the Motion includes no factual or legal argument explaining

why Defendant is eligible for release. Even liberally construing Ms. Gipson’s Motion as a motion

for compassionate release,1 there is no indication in the Motion or the attached exhibits whether

Defendant exhausted his administrative remedies with the Bureau of Prisons prior to filing the

instant Motion.2




1
  The only evidence that Ms. Gipson is seeking compassionate release is the inclusion of Defendant’s
COVID-19 rapid test results. A significant number of incarcerated defendants are currently seeking
compassionate release under 18 U.S.C. § 3582(c)(1)(A) due to the COVID-19 pandemic.
2
  Before a court may consider an inmate’s request for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A),
the inmate must first exhaust their administrative remedies with the Bureau of Prisons or wait 30 days after
making such a request. The Sixth Circuit has explained that, “By creating a compassionate-release option
in the First Step Act, Congress gave inmates an option to seek early release on health grounds. The
seriousness of COVID-19 and its spread in many prisons make it all the more imperative that the prisons
have authority to process these applications fairly and with due regard for the seriousness of each inmate’s
risk. Free-floating exceptions to the rule, available to anyone willing to go to federal court first, will not
help that cause.” United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).


                                                    -2-
Case 1:13-cr-20272-TLL-PTM ECF No. 77, PageID.335 Filed 02/02/21 Page 3 of 3




     Accordingly, Ms. Gipson’s Motion on behalf of Defendant for Compassionate Release,

ECF No. 76, is DENIED WITHOUT PREJUDICE.




     Dated: February 2, 2021                                             s/Thomas L. Ludington
                                                                         THOMAS L. LUDINGTON
                                                                         United States District Judge




                                            PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was served
                    upon each attorney of record herein by electronic means and to Eugene
                    Henry Ives #48470-039, ELKTON FEDERAL CORRECTIONAL
                    INSTITUTION, Inmate Mail/Parcels, P.O. BOX 10, LISBON, OH
                    44432 and to Samantha Gipson, 723 Fairway Dr., Apt B, St. Louis, MI
                    48880 by first class U.S. mail on February 2, 2021.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manager




                                                     -3-
